 

 

 

Case 1:19-cv-01925-NRB Document 49 Filed 11/15/19 Page 1of1

: i)
ULC LRONICALLY FILED
|

ct .
uy

 

 

 

SOUTHERN DISTRICT OF NEW YORK ATE FILED
LLOYD HAYNES, 2 Docket No.: 19-CV-01925
Plaintiff,
- against - ORDER

THE CITY OF NEW YORK, et al.,

Defendant.

 

HON. NAOMI REICE BUCHWALD, U.S.D.J.:

Upon consent of the parties, it is hereby ORDERED as follows:

fh, Defendants have until on or before December 13, 2019, to move to dismiss
Plaintiff's Complaint pursuant to Federal Rule of Civil Procedure Rule 12(b)(6);

Z. Plaintiff have five (5) weeks, or until January 17, 2020, to serve Opposition, if
any, to Defendants’ motion; and

2. Defendants have until February 11, 2020, to serve a response, if any, to Plaintiff.
Date: New York, New York SO ORDERED:
Nevember-15;2019
AA

 

HON. NAOMI REICE ens i| i184
UNITED STATES DISTRICT JUDGE

2134676. 1

 

 
